United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 1, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60344
                          Summary Calendar


WEI GUO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 448 286
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wei Guo, a native and citizen of The Peoples’ Republic of

China, petitions for review of an order of the Board of

Immigration Appeals (BIA) denying his motion to remand his case

to the IJ and affirming the immigration judge’s (IJ) denial of

his application for asylum and withholding of removal.        Guo does

not challenge the BIA’s decision to affirm the IJ’s denial of

relief under the Convention Against Torture.   Accordingly, Guo

has waived review of that issue.   See Calderon-Ontiveros v. INS,

809 F.2d 1050, 1052 (5th Cir. 1986).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60344
                                 -2-

      The BIA dismissed Guo’s application for asylum and

withholding of removal based in part on the IJ’s opinion, which

it adopted and affirmed, and in part on its own findings.

Accordingly, we review both decisions.     See Polat v. Gonzales,

No. 04-60238, 2005 WL 1274502, at *1 (5th Cir. May 27, 2005)

(unpublished).   We review the immigration courts’ findings of

fact, including findings regarding credibility and eligibility

for asylum or withholding of removal, to determine if they are

supported by substantial evidence in the record.     Mikhael v. INS,

115 F.3d 299, 304 (5th Cir. 1997); Chun v. INS, 40 F.3d 76, 78

(5th Cir. 1994).    Under substantial evidence review, we will not

reverse the factual findings unless the evidence not only

supports a contrary conclusion, but compels it.     Chun, 40 F.3d at

78.   We give great deference to decisions by the IJ and BIA

regarding alien’s credibility.    Efe v. Ashcroft, 293 F.3d 899,

905 (5th Cir. 2002).

      Guo claims that he cannot return to China because he is a

Christian, he is wanted for questioning by Chinese authorities

because he mailed religious materials to a member of an

unregistered church in China, Chinese authorities questioned and

beat his father as a result of his activities, and he will likely

lose his religious freedom and be beaten or imprisoned if he

returns to China.   Guo has not shown that the record compels a

conclusion that the credibility determination at issue must be

overturned.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
                           No. 04-60344
                                -3-

Moreover, the finding of the BIA and IJ that Guo failed to

establish that he is unable or unwilling to return to China

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a

particular social group, or political opinion . . . .” is

supported by substantial evidence.   See 8 U.S.C.

§ 1101(a)(42)(A); Li v. Gonzales, 420 F.3d 500, 507-11 (5th Cir.

2005).   As Guo cannot show a well-founded fear of persecution, he

cannot show a clear probability of persecution to establish

eligibility for withholding of removal.   See Faddoul v. INS, 37

F.3d 185, 188 (5th Cir. 1994).

     The BIA did not abuse its discretion in denying Guo’s motion

to remand his case to the IJ for the consideration of additional

evidence.   See Ogbemudia v. INS, 988 F.2d 595, 599-600 (5th Cir.

1993) (treating a motion to remand as a motion to reopen).    Guo

failed to establish that the evidence could not have been

obtained prior to his removal hearing.    See id.

     The petition for review is DENIED.